Case 7:21-cv-00373-LSC Document 1 Filed 03/10/21 Page 1 of 4            FILED
                                                               2021 Mar-10 PM 02:19
                                                               U.S. DISTRICT COURT
                                                                   N.D. OF ALABAMA
Case 7:21-cv-00373-LSC Document 1 Filed 03/10/21 Page 2 of 4
Case 7:21-cv-00373-LSC Document 1 Filed 03/10/21 Page 3 of 4
Case 7:21-cv-00373-LSC Document 1 Filed 03/10/21 Page 4 of 4
